Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 1 of 23 PageID: 584




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

       THE ASSOCIATION OF NEW JERSEY                   Civil Action No. 2:19-CV-21973-JMV-JBC
       CHIROPRACTORS, INC., SCORDILIS
       CHIROPRACTIC, PA, & ERIC
       LOEWRIGKEIT, DC,

                                  Plaintiffs,
                    v.

       DATA ISIGHT, INC.; MULTIPLAN, INC.;
       CONNECTICUT GENERAL LIFE                           1ST AMENDED COMPLAINT &
       INSURANCE CO.; CIGNA INSURANCE                           JURY DEMAND
       CO.; AETNA HEALTH INC.; AETNA
       HEALTH INSURANCE CO.,

                                  Defendants,



            Plaintiffs, the Association of New Jersey Chiropractors, Inc. (“ANJC”), with its

      principal place of business located at 77 Brant Avenue, Clark, New Jersey, Scordilis

      Chiropractic, PA, by its principal and authorized representative Peter Scordilis, DC,

      (“Scordilis”) with a principal place of business of925 Allwood Road, Clifton, New

      Jersey, and Eric Loewrigkeit, DC, (“Loewrigkeit”) with a principal place of business of

      17 Woodport Road, Sparta, New Jersey (collectively, “Plaintiffs”), on behalf of

      themselves, and ANJC members similarly situated, by way of a Verified Complaint

      against Defendants, hereby allege upon personal knowledge as to themselves and their

      own acts, and upon information and belief as to all other matters, based upon, inter alia,

      the investigation made by and through their attorneys, as follows:




                                                  1
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 2 of 23 PageID: 585




                         SUMMARY OF PLAINTIFFS’ ALLEGATIONS

         1. Plaintiff, the Association of New Jersey Chiropractors, Inc., is a New Jersey Not-

            for-Profit 501(c.)(6) Corporation which consists of over 1,900 chiropractors

            licensed to practice chiropractic in the State of New Jersey. Its purpose is to

            promote the chiropractic profession and the interests of chiropractors in the State

            of New Jersey. It has a primary office location at 77 Brant Avenue, Clark, New

            Jersey. As licensed chiropractic physicians, ANJC members accept assignment of

            benefits from their patients that are CIGNA and/or Aetna subscribers and

            submit claims to the carriers for reimbursement that have been repriced and

            payment denied or delayed as detailed in this complaint in violation of federal

            law. A vast majority of ANJC members have accepted assignment of benefits

            from at least one or more patients that are a subscriber of Aetna and one or more

            patients that are subscribers of CIGNA for claims in the past six years.        In

            addition, neither the claims asserted or the relief sought on behalf of ANJC

            members in this matter require an individualized review of Aetna and/or

            CIGNA plan documents as the allegations concern the global repricing activities

            of Data iSight and Multiplan which violate state and federal law on its face,

            specifically the federal ERISA laws, state prompt pay and out of network

            disclosure laws as specified in more detail hereafter.

         2. Plaintiff, Scordilis Chiropractic, PA, is a New Jersey Professional Association

            owned and operated by Peter Scordilis, DC, a chiropractic physician licensed to

            practice in the State of New Jersey which does not participate with any of the


                                                  2
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 3 of 23 PageID: 586




            Defendants as a participating practice and has a primary office located at 925

            Allwood Road, Clifton, New Jersey. As a Professional Association formed and

            operating in New Jersey through its licensed chiropractic physicians, Scordilis

            Chiropractic accepts assignment of benefits from their patients that are CIGNA

            and/or Aetna subscribers and submit claims to the carriers for reimbursement

            that have been repriced and payment denied or delayed as detailed in this

            complaint in violation of federal law. As such, Scordilis Chiropractic, PA, has

            standing to pursue the claims herein.

         3. Plaintiff, Dr. Eric Lowerigkeit, DC, is a chiropractic physician licensed to practice

            in the State of New Jersey who does participate with Aetna as a participating

            chiropractor and has a primary office located at 17 Woodport Road, Sparta, New

            Jersey.    As a licensed chiropractic physician practicing in New Jersey,

            Lowerigkeit accepts assignment of benefits from his patients that are CIGNA

            and/or Aetna subscribers and submit claims to the carriers for reimbursement

            that have been repriced and payment denied or delayed as detailed in this

            complaint in violation of federal law. As such, Dr. Lowerigkeit has standing to

            pursue the claims herein.

         4. Defendant Data ISight, Inc., is a is a foreign corporation authorized to perform

            the business of insurance and/or third-party administration of insurance in New

            Jersey and is performing the business of insurance and/or third-party

            administration of insurance in New Jersey with a registered address of 222 West

            Las Colinas Boulevard, Suite 1500, Irving, Texas 75039.


                                                  3
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 4 of 23 PageID: 587




         5. Defendant Multiplan, Inc., is a is a foreign corporation authorized to perform the

              business of insurance and/or third party administration of insurance in New

              Jersey and is performing the business of insurance and/or third-party

              administration of insurance in New Jersey and is a parent, sister or related entity

              with Defendant Data iSight, with a registered address of115 5th Avenue, New

              York, NY 10003. Multiplan is a licensed / certified organized delivery system

              with the New Jersey Department of Banking and Insurance.

         6. Defendant Connecticut General Life Insurance Company, is a foreign corporation

              authorized to perform the business of insurance in New Jersey and is performing

              the business of insurance in New Jersey with a registered address of 908 Cottage

              Grove Road, Hartford, CT 06152.

         7. Defendant CIGNA Insurance Co., is a foreign corporation authorized to perform

              the business of insurance in New Jersey and is performing the business of

              insurance in New Jersey with a registered address of 908 Cottage Grove Road,

              Hartford, CT 06152.

         8. Defendant Aetna Health, Inc., is a New Jersey Corporation authorized to

              perform the business of insurance in New Jersey and is performing the business

              of insurance in New Jersey with a registered address of 980 Jolly Road, U11S,

              Blue Bell, Pennsylvania.

         9.   Defendant Aetna Health Insurance Company, is a foreign corporation

              authorized to perform the business of insurance in New Jersey and is performing




                                                   4
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 5 of 23 PageID: 588




            the business of insurance in New Jersey with a registered address of 980 Jolly

            Road, U11S, Blue Bell, Pennsylvania.

         10. Defendants offer, insure, underwrite and/or administer commercial health

            benefits, including administration of self-funded health plans governed by the

            federal ERISA statutes, including those of patients for whom Scordilis and

            Lowerigkeit and other ANJC members have provided health care services, as

            detailed herein.

         11. Due to the manner in which they function, all of the Defendants are functional

            ERISA fiduciaries and, as such, they must comply with fiduciary standards. In

            the Complaint, “Aetna” and “CIGNA” refers to all named Defendants and all

            predecessors, successors and subsidiaries to which these allegations pertain.

                                        JURISDICTION & VENUE

      1. Defendants’ actions in administering employer-sponsored health care plans,

         including determining reimbursements for Providers who supply health care

         services to Aetna and CIGNA insureds pursuant to the terms and conditions of the

         health care plans, are governed by ERISA, 29 U.S.C. § 1001, 502(a)(2)&(3), et seq.

         Plaintiffs assert subject matter jurisdiction under 28 U.S.C. § 1331 (federal question

         jurisdiction).

      2. Venue is appropriate in this District for Plaintiffs’ claims under 28 U.S.C. § 1391 and

         29 U.S.C. § 1132(e)(2) because Plaintiffs reside and operate here, the services, claims,

         and policies that are the subject of this lawsuit occurred here, and Defendants are

         authorized to do business here, either directly or through wholly owned and


                                                   5
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 6 of 23 PageID: 589




         controlled subsidiaries and are doing business here.




                             OVERVIEW OF PLAINTIFFS’ LEGAL CLAIMS

      3. As the companies that issue, insure, design, and/or administer the employee benefit

         plans through which a number of Plaintiffs’ patients received their insurance,

         Defendants are subject to ERISA, and its governing regulations. Further, due to the

         role Defendants played in administering the health care plans which insured the

         patients of Plaintiffs that are at issue in this matter, including making coverage and

         benefit decisions, calculating reimbursement rates, and deciding appeals,

         Defendants have assumed the role as fiduciaries under ERISA.

      4. Under ERISA, Defendants are required, among other things, to comply with the

         terms and conditions of their health care plans and the plans they administer and

         federal laws and to accord their subscribers and their providers an opportunity to

         obtain a “full and fair review” of any denied or reduced reimbursements.

      5. The federal common law of trusts, applicable to ERISA fiduciaries, further requires

         that fiduciaries deal honestly with members and their assignees and adhere to

         certain specific fiduciary standards in their dealings.

      6. In offering and administering their health care plans, Defendants assume the role of

         “Plan Administrator,” as that term is defined under ERISA, in that they interpret

         and apply the plan terms, makes all coverage decisions, calculate reimbursement




                                                   6
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 7 of 23 PageID: 590




         rates, issue Explanation of Benefits, process appeals, and provide for payment to

         subscribers and/or their providers.

      7. As the Plan Administrators, Defendants also assume various obligations specified

         under ERISA.         These obligations include providing their subscribers with a

         Summary Plan Description (“SPD”), a document designed to describe in layperson’s

         language the material terms, conditions and limitations of the health care plan. The

         full details of the plan, which are summarized in the SPD, are contained in the

         Evidence of Coverage (“EOC”) that governs each member’s health care plan.

      8. Defendants are obligated under ERISA to make their coverage determinations in a

         manner consistent with the disclosures contained in the SPD and federal law. If the

         employer, rather than Defendants, are deemed to be the Plan Administrator,

         Defendants remain responsible for ensuring that the SPD complies with the law

         under their duties as co-fiduciaries as provided in ERISA, 29 U.S.C. § 1105, even if

         the employer prepares or disseminates the SPD.

      9. Prior to providing chiropractic care to their patients that are subscribers of

         Defendants’ health plans, Scordilis and Loewrigkreit and other ANJC members

         obtain written assignment of benefits from their patients.

      10. These assignment of benefit forms executed by each patient, for example, assigns to

         the plaintiffs the following rights:

            The undersigned also designates the Provider to the fullest extent permissible under the Employee
            Retirement Income Security Act of 1974 (“ERISA”) as provided in 29 CFR 2560-503-1(b)(4) and
            under any applicable state and federal law as their representative / attorney-in-fact to pursue
            claims and appeals and/or litigation on my behalf and exercise all rights connected with my health
            care benefit plan or insurance policy and/or administrators, contractors, vendors or other third
            parties contracted with my health care benefit plan including but not limited to initial claims
            determinations, appeals of any benefit determinations, obtaining records and related plan


                                                            7
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 8 of 23 PageID: 591



            documents, obtaining documents from administrators, contractors, vendors or other third parties
            contracted with my health care benefit plan, claiming on my behalf medical or other health care
            benefits, pursuing insurance or plan reimbursement and to pursue any other applicable remedies as
            may be necessary and with regards to my health benefit plan or insurance policy along with any
            incidental powers and duties to effectuate same. This is to be construed as the broadest possible
            designation and assignment of benefits as permitted by law.


       11. The patients of plaintiffs and other ANJC members further have requested full

          copies of the SPD of their plans which detail the required reimbursement rates the

          plan documents provide for. Defendants have responded with the required plan

          documents and refuse to disclose the plan rates or repricing formulas utilized by

          Data iSight / Multiplan in their reduction in reimbursement to plaintiffs.

       12. Prior to providing services, plaintiffs verified with defendants that the patients had

          out-of-network benefits and that the services provided were covered services, and

          then proceeded to provide services in reliance upon such representations.

                                                    The Repricing Issue

         1) Data iSight and/or Multiplan is a third-party vendor that is hired by insurance

            companies, including Aetna and CIGNA, to “reprice” (reduce) insurance

            reimbursements to various doctors, including Scordilis and Lowerigkeit and a

            vast majority of all other ANJC members, for health care services performed in

            New Jersey by New Jersey doctors on New Jersey patients.

         2) Data ISight has been making unsolicited contact with out-of-network doctors,

            including plaintiffs, and “repricing” (reducing) what they should legally be paid

            under the patients’ health plan to a lower amount which is in direct contradiction

            with the health plan SPD and EOC provisions.




                                                           8
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 9 of 23 PageID: 592




         3) When the doctor attempts to appeal or otherwise dispute the repricing, it delays

            claim payments for up to six months or more which is in violation of the New

            Jersey Prompt Pay Law as well as federal ERISA law.

         4) Even worse, an Explanation of Benefits (“EOB”) form is issued to the patient

            showing the repriced amount as the allowed amount which misleadingly

            informs the patient that that is the maximum the doctor is entitled to and that the

            doctor cannot attempt to collect from them any amount that exceeds the repriced

            amount.

         5) This violates both state and federal law which imposes a statutory duty upon

            doctors to collect coinsurance payments from patients, including but not limited

            to the Out-of-Network Protection, Transparency, Cost Containment and Accountability

            Act, N.J.S.A. 26:2SS-1 et. seq.

         6) A specific example of the improper actions of Defendant CIGNA is as follows.

            Patient “SG” was a subscriber to a self-funded plan of the MassMutual Financial

            Group that was administered by CIGNA. The Plan SPD requires reimbursement

            of out-of-network chiropractic claims at 70% of the maximum allowed amount

            after deductible satisfaction. The Specific Plan provision violated in this instance

            is the following clause on page 15 of the October 2014 MassMutual SPD:

            Maximum Reimbursable Charge
            For out-of-network charges, the Plan pays benefits based on the Maximum
            Reimbursable Charge. Maximum Reimbursable Charge is determined based on
            the lesser of:
            - The provider’s normal charge for a similar service or supply; or




                                                 9
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 10 of 23 PageID: 593




               -     A percentage of a fee schedule that Cigna developed based on a methodology
                     similar to a methodology used by Medicare to determine the allowable fee for
                     similar services within the geographic area.

               (MassMutual Summary Plan Description, p. 15 (Oct. 2014).


          7) Scordilis submitted claims for chiropractic services performed on 5/31/19 to

               CIGNA for a patient insured under the MassMutual plan in the amount of

               $230.00 which should have been reimbursed under the plan terms at $161.00 as

               acknowledged by the EOB issued by CIGNA as the proper out-of-network

               reimbursement pursuant to the MassMutual SPD.

          8)       CIGNA, through its vendor Data iSight, imposed an additional $87.57 reduction

               below what the MassMutual SPD required to be paid to Scordilis and paid only

               $99.71 on the claim. The EOB issued by CIGNA indicates the patient saved 81%

               of the total amount billed due to the repricing by Data iSight.          The EOB

               misleadingly indicates that the doctor can only collect $42.72 in coinsurance from

               the patient and not the $87.57 Data iSight reduction, preventing the doctor from

               complying with his statutory mandate to collect full coinsurance obligations

               from the patient.

          9) Scordilis appealed the improper payment on 7/29/19 and all levels of appeal

               were thereafter denied. The SPD of the MassMutual Plan expressly provides the

               subscriber “the right to bring a civil action under ERISA Section 502(a) if you are

               not satisfied with the appeal process.”




                                                    10
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 11 of 23 PageID: 594




          10) Defendants have also violated the SPDs of multiple additional plans issued by

             Defendants as follows.

          11) Specifically, the Versa Products Company CIGNA OAP HDHP Plan effective

             January 1, 2019, provides as follows for the reimbursement of out-of-network

             claims:

             Maximum Reimbursable Charge
             Maximum reimbursable charge is determined based upon the lesser of the
             provider’s normal charge for a similar service or supply; or a percentage of a fee
             schedule that CIGNA has developed that is based upon a methodology similar to
             a methodology utilized by Medicare to determine the allowable fee for similar
             services within the geographic market. In some cases, a Medicare based
             schedule will not be used and the Maximum Reimbursable Charge for covered
             services is determined based on the lesser of:
             - The providers normal charge for a similar service or supply; or
             - The 80th percentile of charges made by providers of such service or supply in
                the geographic area where it is received as complied by a database selected
                by CIGNA.

             (Versa Products Company CIGNA OAP HDHP Plan, p.16-17, effective January 1,
             2019).

          12) Similar to the situation described above, CIGNA determined an allowed amount

             pursuant to the SPD plan terms above and sent the claim with the allowed

             amount to Data iSight who then repriced the reimbursement below the amount

             required to be paid by the Versa Products SPD in violation of the express

             provisions of the Versa Products SPD.

          13) The Bluerock Real Estate Holdings, LLC, HDHP CIGNA OAP Plan, effective

             January 1, 2019, provides as follows for the reimbursement of out-of-network

             claims:




                                                 11
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 12 of 23 PageID: 595




             Maximum Reimbursable Charge
             Maximum reimbursable charge is determined based upon the lesser of the
             provider’s normal charge for a similar service or supply; or a percentage of a fee
             schedule that CIGNA has developed that is based upon a methodology similar to
             a methodology utilized by Medicare to determine the allowable fee for similar
             services within the geographic market. In some cases, a Medicare based
             schedule will not be used and the Maximum Reimbursable Charge for covered
             services is determined based on the lesser of:
             - The providers normal charge for a similar service or supply; or
             - The 80th percentile of charges made by providers of such service or supply in
                the geographic area where it is received as complied by a database selected
                by CIGNA.

             (Blue Rock Real Estate Holdings, LLC, CIGNA OAP HDHP Plan, p.18-22,
             effective January 1, 2019).

          14) Similar to the situation described above, CIGNA determined an allowed amount

             pursuant to the SPD plan terms above and sent the claim with the allowed

             amount to Data iSight who then repriced the reimbursement below the amount

             required to be paid by the Blue Rock SPD in violation of the express provisions

             of the Blue Rock SPD.

          15) The CBRE Open Access Plus Medical Benefits 2000 Plan effective January 1, 2019,

             provides as follows for the reimbursement of out-of-network claims:

             Outpatient Short Term Rehabilitative Therapy and Chiropractic Services.
             60% after plan deductible for out of network providers.

             (CBRE Open Access Plus Medical Benefits 2000 Plan, p.18, effective January 1,
             2019).

          16) Similar to the situation described above, CIGNA determined an allowed amount

             pursuant to the SPD plan terms above at 60% of billed rates and sent the claim

             with the allowed amount to Data iSight who then repriced the reimbursement




                                                 12
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 13 of 23 PageID: 596




             below the amount required to be paid by the CBRE in violation of the express

             provisions of the CBRE SPD.

          17) The Community Counseling Service Co, LLC, Open Access Plus Premier Plan

             dated August 1, 2018, provides as follows for the reimbursement of out-of-

             network claims:

             Chiropractic Services.
             30 visits per calendar year; you pay 20% and plan pays 80% for out of network
             providers

             (The Community Counseling Service Co, LLC, Open Access Plus Premier Plan,
             p. 4, dated August 1, 2018).

          18) Similar to the situation described above, CIGNA determined an allowed amount

             pursuant to the SPD plan terms above at 80% of billed rates and sent the claim

             with the allowed amount to Data iSight who then repriced the reimbursement

             below the amount required to be paid by the Community Counseling Plan in

             violation of the express provisions of the Community Counseling SPD.

          19) The Palm Restaurant Employee Benefit Trust OAP Choice Plan, effective

             September 1, 2019, provides as follows for the reimbursement of out-of-network

             claims:

             Office Visits & Office Services.
             Specialist : 60% for out of network providers

             (Palm Restaurant Employee Benefit Trust OAP Choice Plan, p.13, effective
             September 1, 2019).

          20) Similar to the situation described above, CIGNA determined an allowed amount

             pursuant to the SPD plan terms above at 60% of billed rates and sent the claim



                                                 13
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 14 of 23 PageID: 597




             with the allowed amount to Data iSight who then repriced the reimbursement

             below the amount required to be paid by the Palm Restaurant Plan in violation of

             the express provisions of the Palm Restaurant SPD.

          21) With regard to Aetna’s use of Data iSight, an ANJC member with a valid

             assignment of benefit from his patient, an Aetna subscriber, submitted claims to

             Aetna for chiropractic services for dates of service 2/20/2019 in the amount of

             $55.00. Aetna denied reimbursement completely and issued no out of network

             payment with an explanation: “The plan payment for certain out of network

             services is determined using the Data iSight database.          For additional

             information, contact Data iSight at . . . . (Navisink Chiropractic Center claim

             submission for patient JW dated 2/26/2019).

          22) Accordingly, unlike CIGNA which detailed the correct amount to be paid under

             the SPD which was then improperly reduced by Data iSight, Aetna completely

             denied clean claims for chiropractic services paying $0.00 and forcing the

             provider to contact Data iSight to obtain payment at the rates they dictate well

             below the rates set forth in the applicable SPD.

          23) Aetna further issued Explanation of Benefit forms to ANJC members who billed

             for chiropractic services provided to Aetna subscribers reducing payment below

             the SPD mandated amounts utilizing the Data iSight database. The Reduction of

             charges of $55.00 to $29.81 for date of service 10/21/19 contained the following

             explanation from Aetna:




                                                  14
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 15 of 23 PageID: 598




             You are an out-of-network provider and do not have a contracted rate from
             Aetna. The member’s plan provides benefits for covered out-of-network services
             at what we find to be a recognized charge. The recognized charge determination
             on the claim resulted in a reduction in payment and was calculated using the
             Data iSight database. In the event you choose to balance bill the member for the
             amount reflected in the “not payable column” . . . the member may be eligible for
             patient advocacy services through Data iSight to resolve the outstanding balance.


             (Navisink Chiropractic Center claim submission for patient JW dated
             10/21/2019).


          24) In addition, for patient PR, Edward Stivers, DC, submitted a bill for $335.00 for

             date of service 12/4/19 which was similarly reduced to $123.17 with the same

             Explanation from Aetna:

             You are an out-of-network provider and do not have a contracted rate from
             Aetna. The member’s plan provides benefits for covered out-of-network services
             at what we find to be a recognized charge. The recognized charge determination
             on the claim resulted in a reduction in payment and was calculated using the
             Data iSight database. In the event you choose to balance bill the member for the
             amount reflected in the “not payable column” . . . the member may be eligible for
             patient advocacy services through Data iSight to resolve the outstanding balance.


          25) Thus, Aetna improperly reduced plan reimbursement and indicated in its

             explanation of benefits form sent to the doctor and the patient that if the doctor

             attempted to balance bill for the amount Aetna improperly reduced, the patient

             can contact Data iSight who will attempt to prevent the doctor from collecting a

             balance due, in direct violation of a statutory duty to collect coinsurance and

             deductibles.

          26) There are numerous additional examples of the improper repricing of Aetna

             claims too voluminous to detail in this complaint at length.


                                                 15
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 16 of 23 PageID: 599




          27) Scordilis, Lowerigkeit, and other ANJC members have attempted to appeal the

             improper repricing with the defendants to no avail.

          28) Specifically, on January 13, 2020, ANJC Member Michael Guadagnino, DC,

             appealed to CIGNA to obtain payment for claims that Data iSight interposed its

             repricing system upon resulting in months of delay in payment.

          29) Specifically, Dr. Guadagnino wrote in his appeal to CIGNA the following:

             “My office is done playing ping pong between Data iSight and CIGNA which
             includes a plethora of phone calls and letters, as to who is responsible for the
             false statement made on the EOB and paying based on that false statement. I
             never accept any discount either by CIGNA or Data iSight. Each time we call or
             write to one of the two companies to correct this false information, they direct us
             towards the other. . . .

             (Guadagnino appeal letter dated January 13, 2020, to CIGNA).

          30) Dr. Guadagnino was again forced to write to CIGNA on another unpaid claim

             due to Data iSight. In his letter, Dr. Guadagnino wrote:

             I am not sure why, other than to play games with me that you are not
             responding to any of my letters in a professional manner. You continue to ignore
             everything I write and send me stock answers. The bottom line I never made
             any agreement with Data iSight or anyone else, what you sent the your
             subscriber/my patient in written documentation is completely wrong, and will
             stand up in a court of law if that is where this must end . . . .

             (Guadagnino appeal letter dated January 13, 2020, to CIGNA).


          31) In addition, Scordilis, as assignee of the subscriber plan benefits of his patients,

             requested on multiple occasions copies of the SPDs of the plan which were not

             provided within the statutorily mandated 30 days.




                                                   16
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 17 of 23 PageID: 600




          32) Specifically, on 7/29/19, Scordilis requested SPD for patient FV under the Harris

             Corporation Plan administered by CIGNA.              The request included the

             subscriber’s written assignment of benefits which expressly authorized the

             doctor to request plan documentation under ERISA. To date, CIGNA has not

             provided the requested SPD in violation of the 30 day mandate of ERISA and is

             liable for a $100 statutory penalty per day for not providing the requested plan

             documents.

          33) Similarly, on 7/29/19, Scordilis requested SPD for patient ET under the CBRE

             Services Plan administered by CIGNA. The request included the subscriber’s

             written assignment of benefits which expressly authorized the doctor to request

             plan documentation under ERISA.          To date, CIGNA has not provided the

             requested SPD in violation of the 30 day mandate of ERISA and is liable for a

             $100 statutory penalty per day for not providing the requested plan documents.

          34) These examples are non-exhaustive representative examples to put defendant on

             notice of the improper actions complained of by plaintiffs.

          35) The blanket policy and practice implemented by Defendants which globally

             reduces all claim reimbursements to out-of-network providers, including

             plaintiffs, to reimbursement rates below what is required to be paid by the Plan

             EOC/SPD provisions violates: i) ERISA’s mandate of providing a full and fair

             review of adverse determinations of claim submissions; and ii)the ERISA

             fiduciary duty required by Defendants towards plaintiffs pursuant to 29 U.S.C.

             §502(a)(2)&(3), 29 U.S.C. §1104(a)(1)(B)&(D); and iii) 29 U.S.C. §1024(b)(4) which


                                                 17
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 18 of 23 PageID: 601




             mandates Plan Administrators provide Plan documents within thirty days of

             written request for same.

       36) The Plaintiffs seek a declaratory judgment from the Court in this action on the issue

          as to whether defendant’s repricing and reduction of out-of-network reimbursement

          to plaintiffs and similarly situated doctors as stated above violates ERISA standards

          discussed above under federal question jurisdiction.

       37) The Plaintiffs also submit that the blanket repricing of all out-of-network claims in

          this manner constitutes arbitrary and capricious claim practices warranting a

          declaration that such actions must cease.

       38) The Plaintiffs also submit that they are entitled to statutory penalties for not being

          provided plan documentation within thirty days of written request in violation of

          ERISA.



                              COUNT ONE – ERISA VIOLATIONS

       1. Plaintiffs repeat and re-allege the allegations previously set forth in this Verified

          Complaint as though the same were set forth at length herein.

       2. Defendants have made adverse benefit determinations with regard to the policies by

          repricing the reimbursement of plaintiffs and similarly situated providers below the

          rates required by the SPD / EOC plan documents.

       3. By implementing this improper repricing policy in violation of the plan SPD

          provisions, there is no review being performed by Defendants, let alone a full and




                                                  18
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 19 of 23 PageID: 602




          fair review, when they globally reprice the claims of plaintiffs in violation of federal

          ERISA law.

       4. With regard to these adverse benefit determinations, Defendants have violated their

          legal obligations under ERISA and federal common law due to their failure to

          comply ERISA regulations and requirements in providing a full and fair review of

          all claims submitted under health insurance plans of Defendants.

       5. ERISA authorizes plan participants or beneficiaries to sue for benefits due and

          equitable relief pursuant to 29 U.S.C. § 1132(a)(1)(B), (a)(3).

       6. During the relevant time period, Scordilis and Loewrigkreit, as assignees of the

          ERISA benefits payable to their patients, were entitled to receive a “full and fair

          review” of all claims and are entitled to assert a claim under 29 U.S.C. § 1132(a)(3)

          for failure to comply with these requirements as valid assignees of the plan benefits.

       7. Although Defendants were obligated to do so, they failed to provide a “full and fair

          review” of denied claims pursuant to 29 U.S.C. § 1133 (and the regulations

          promulgated thereunder) for the Individual Plaintiffs, by making claim payments

          that are inconsistent with or unauthorized by the terms of Members’ EOCs and

          SPDs as well as in violation of the federal ERISA laws.

       8. During the relevant time period, Scordilis, Loewrigkreit, other ANJC members and

          their patients exhausted all appeals and/or appeals have been deemed futile and

          have been harmed by Defendants’ failure to provide a “full and fair review” of

          appeals under 29 U.S.C. § 1133. The ANJC and the individual plaintiffs are also




                                                    19
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 20 of 23 PageID: 603




          entitled to injunctive and declaratory relief to remedy Defendants’ continuing

          violation of these provisions.



               COUNT TWO: VIOLATION OF FIDUCIARY DUTIES OF LOYALTY AND
                                   DUE CARE

       9. The allegations contained in this Complaint are re-alleged and incorporated by

          reference as if fully set forth herein.

       10. During the relevant time period, Defendants acted as a “fiduciary” to the members

          of its plans and to their providers, as such term is understood under 29 U.S.C. §

          1002(21)(A).

       11. As an ERISA fiduciary, Defendants owed, and owes, their members in ERISA plans,

          and their providers a duty of care, defined as an obligation to act prudently, with the

          care, skill, prudence and diligence that a prudent administrator would use in the

          conduct of a like enterprise. Further, ERISA fiduciaries must act in accordance with

          the documents and instruments governing the group plan. 29 U.S.C. §502(A)(2)&(3);

          29 U.S.C. §1104(a)(1)(B)&(D). In failing to act prudently, and in failing to act in

          accordance with federal ERISA laws and instruments governing the plan,

          Defendants violated their fiduciary duty of care by engaging in arbitrary and

          capricious adverse claim determinations by improperly repricing out of network

          plan benefits in contradiction to the plan documents.

       12. As an ERISA fiduciary, Defendants owed and owes their members and their

          providers a duty of loyalty, defined as an obligation to make decisions in the interest




                                                    20
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 21 of 23 PageID: 604




          of its members, and to avoid self-dealing or financial arrangements that benefit it at

          the expense of its members under 29 U.S.C. §1106. Defendants cannot make benefit

          determinations for the purpose of saving money at the expense of its members.

       13. Defendants violated their fiduciary duties of loyalty and due care by, inter alia,

          repricing claims below the rates required by the plans as detailed herein that were

          unauthorized by federal ERISA laws and/or the EOCs and SPDs and which

          benefited Defendants at the expense of their subscribers.

       14. The Individual Plaintiffs are entitled to assert a claim for relief for Defendants’

          violation of their fiduciary duties under 29 U.S.C. § 1132(a)(3), including injunctive

          and declaratory relief.     Plaintiff ANJC seeks similar relief, in a representational

          capacity on behalf of its members.



                             COUNT THREE: STATUTORY PENALTIES

       15. The allegations contained in this Complaint are re-alleged and incorporated by

          reference as if fully set forth herein.

       16. ERISA defines a plan “beneficiary” as “a person designated by a participant … who

          is or may become entitled to a benefit [under an employee benefit plan].” 29 U.S.C. §

          1002(8). An assignee designated to receive benefits is considered a beneficiary and

          can sue for unpaid benefits under section 1132(a)(1)(B). See Kennedy v. Conn. Gen.

          Life Ins. Co., 924 F.2d 698, 700 (7th Cir. 1991).




                                                    21
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 22 of 23 PageID: 605




       17. Plaintiffs and their patients have requested SPD plan documents from the

          defendants to determine what out-of-network payment fee schedules and/or rates

          are required by the Plans.

       18. Specifically, Plaintiffs’ requested from Defendants, in writing, the following

          information concerning the Plan provisions:

             Finally, we hereby request on behalf of our patients a copy of the Summary Plan
             Description (“SPD”) required to be maintained by the Plan and provided upon request to
             the Plan Beneficiary under ERISA as well as any and all information and documentation
             utilized by any third party entities or repricers, including but not limited to Data iSight,
             concerning the methodology used to reprice, process, reduce or otherwise alter the
             allowed amounts to the provider or offers made to the provider. Please note, an
             enrollee/beneficiary may file suit against a Plan Administrator who fails to comply with
             the enrollee’s/beneficiary’s request for a copy of the latest SPD. Indeed, Section
             502(a)(1)(A) of ERISA indicates the Plan Administrator has thirty (30) days to provide the
             SPD to the enrollee/beneficiary. The Plan Administrator may be held liable for up to
             $110.00 per day for each day it fails to provide the SPD to the enrollee/beneficiary.



       19. Defendants have not provided any of the requested information within thirty days

          of request and are, therefore, liable to plaintiffs for up to $110 per day for not

          furnishing plan documents or “instruments under which the plan is established or

          operated” within 30 days of his or her request. 29 U.S.C. §§ 1024(b)(4).




             WHEREFORE, Plaintiffs demand judgment in their favor against Defendants as

       follows:

                  a. Declaring that Defendants have violated the terms of the federal ERISA

                     laws and Plan EOCs and SPDs based upon their unilateral repricing of

                     claim reimbursements below what is required by the plan documents

                     which constitutes failure to provide a full and fair review of claims under


                                                         22
Case 2:19-cv-21973-JMV-JBC Document 41 Filed 09/21/20 Page 23 of 23 PageID: 606




                    29 U.S.C. § 1133 and 29 U.S.C. § 1132(a)(1)(B), (a)(3) as well as awarding

                    injunctive and declaratory relief to prevent Defendants’ continuing actions

                    detailed herein;

                b. Declaring that Defendants have violated their fiduciary duties including

                    the duties of loyalty and care to Plaintiffs, and awarding appropriate

                    relief, including declaratory and injunctive relief to Plaintiffs;

                c. For statutory penalties of $110 per day for each day beyond thirty days

                    that defendants have not produced requested plan documents in violation

                    of 29 U.S.C. §§ 1024(b)(4);

                d. Awarding the plaintiffs disbursements and expenses of this action,

                    including reasonable counsel fees, in amounts to be determined by the

                    Court and other appropriate relief; and

                e. Granting such other and further relief as is just and proper.



                                           JURY DEMAND

             Plaintiffs demand trial by jury on all issues so triable.


                                   Respectfully submitted,
                                   LAW OFFICE OF JEFFREY RANDOLPH, L.L.C.
                                   Attorney for Plaintiffs

                                          /s/ Jeffrey Randolph
                                   By: ____________________________________
                                          Jeffrey B. Randolph, Esq. (JBR 5453)

       Dated: September 16, 2020



                                                   23
